PER CURIAM.
Ebb Cornelius Williams appeals the summary denial of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order in all respects. In his initial brief, Williams raises additional claims which he failed to raise in his motion to correct sentence filed in the trial court. Because he did not include these claims in his motion filed in the trial court, we cannot address them.
Affirmed.
BLUE, A.C.J., and FULMER and DAVIS, JJ., Concur.